United States Court of Appeals
                       For the First Circuit


No. 11-1372

  ANTHONY J. SCIBELLI, Executor of the Estate of Walter Jajuga;
 ESTATE OF WALTER JAJUGA; KRISTIN A. JAJUGA-MONTEITH; VINCENT M.
                    JAJUGA; ANTHONY C. JAJUGA,

                      Plaintiffs, Appellants,

                                 v.

              PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                        Defendant, Appellee.




                            Errata Sheet


          The opinion of this Court issued on January 11, 2012,
is amended as follows:

          On page 19, line 19: Change "13" to "23".